C
                               -,„ 7:7; 7 MS;
                                - '--.!`'' i iiii
                                   k iJ             FAL                                      09/21/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0694


                                             DA 19-0694
                                                                                       FILED
                                                                                      SEP 2 1 2020
 RICI-IARD D. REINERT,JR.,
                                                                                    Bowen Greenwood
                                                                                  Clerk of Supreme Court
                                                                                     State of Montana
            Petitioner and Appellant,

       v.                                                             ORDER

STATE OF MONTANA,

            Respondent and Appellee.



       Appellant Richard Reinert, Jr. has filed a motion for a 30-day extension of time
within which to file a petition for rehearing.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant's petition shall
be filed on or before October 14, 2020.
       No further extensions will be granted.
       DATED this (
                  /.=-t-day of September, 2020.
                                                     For the Court,




                                                                  Chief Justice